—Motion by petitioner, pursuant to Judiciary Law § 90 (2); § 759 (A) (3); § 753 (A) (1) to punish Harold Brotman, a disbarred attorney for contempt of this court, in that he failed to comply with this court’s order dated May 28, 1985 and for his failure to comply with this court’s rules (22 NYCRR 691.10).
Cross motion by respondent to continue or adjourn the *832hearing and disposition of the motion to punish him for contempt and for leave to appeal this court’s order dated May 28, 1985 to the Court of Appeals.
Cross motion denied in all respects.
The issues raised by the petitioner’s motion to punish respondent for contempt are referred to Honorable Frank A. Gulotta (a former Presiding Justice of this court) c/o Gulotta & Stein, 1539 Franklin Avenue, Mineóla, New York 11501, as Special Referee to hear and to report, together with his findings.
The motion to punish for contempt will be held in abeyance, pending the Special Referee’s report. Mollen, P. J., Lazer, Mangano, Gibbons and Thompson, JJ., concur.